TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00449-CR


Arthur C. Saucedo, Appellant

v.


The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY

NO. 501771, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Arthur C. Saucedo seeks to appeal from a judgment of conviction for driving while
intoxicated.  Sentence was imposed on January 19, 1999.  Saucedo's motion for new trial was filed
on July 3, 2003, and his notice of appeal was filed on July 11, 2003.  Both documents were clearly
filed too late to perfect an appeal.  See Tex. R. App. P. 21.4, 26.2(a).  Under the circumstances, we
lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


  
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 14, 2003
Do Not Publish